Citation Nr: 0823280	
Decision Date: 07/15/08    Archive Date: 07/23/08

DOCKET NO.  05-37 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Whether new and material evidence has been received 
sufficient to reopen a claim of entitlement to service 
connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to May 1946. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

Pursuant to the veteran's request, a hearing on these matters 
was scheduled in June 2008.  However, the veteran did not 
appear for his scheduled hearing.  The appeal was, therefore, 
certified to the Board for decision.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

The veteran has indicated that he was a federal employee at 
an Army facility from 1950 until 1975, when he retired as a 
result of his back and neck disorders.  38 C.F.R. 
§ 3.159(c)(2) requires VA to make attempts to obtain records 
in the custody of a Federal department until it is determined 
that the records do not exist or that further efforts would 
be futile.  A remand is, therefore, necessary to accord the 
RO, through the AMC, an opportunity to obtain copies of any 
decision in which the Social Security Administration awarded 
disability benefits to the veteran as well as supporting 
medical records.  

Further review of the claims folder indicates that the 
veteran's claim for service connection for bilateral hearing 
loss was last denied by the RO in March 1980.  The basis of 
the denial was a lack of competent evidence of a nexus 
between the post-service diagnosis of hearing loss and the 
veteran's service.  During the pendency of the current 
appeal, the U.S. Court of Appeals for Veterans Claims (Court) 
issued a decision pertaining to new and material claims.  In 
such cases, VA must notify the claimant (by way of a specific 
notice letter) of (1) the evidence and information necessary 
to reopen the claim, (i.e., describe what new and material 
evidence is); (2) the evidence and information necessary to 
substantiate each element of the underlying service 
connection claim; and (3) the specific evidence required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

A July 2003 VCAA letter issued to the veteran with regard to 
his hearing loss claim in the present case does not satisfy 
the provisions sent forth in Kent.  Specifically, the 
document does not provide the current definitions for "new" 
and "material" evidence (see 38 C.F.R. § 3.156) applicable 
here, does not provide the reasons for the last prior denial 
of the veteran's hearing loss claim in March 1980, and does 
not advise him of the specific evidence required to 
substantiate the elements that were found insufficient in 
that prior denial.  On remand, therefore, a letter addressing 
the appropriate requirements for an application to reopen the 
previously denied claim for service connection for bilateral 
hearing loss should be sent to the veteran.  

Additionally, the Board acknowledges that the July 2003 
letter provided the veteran with the requirements for his 
claims for service connection for back and neck disabilities.  
Subsequently, in April 2004, the RO furnished the veteran 
with a second letter purportedly providing such relevant 
criteria again.  Importantly, however, this second document 
erroneously redefined the issues pertaining to the veteran's 
back and neck as whether new and material evidence has been 
received sufficient to reopen previously denied claims for 
service connection for back and neck disabilities.  As the 
veteran's back and neck claims remain in de novo status (with 
no prior final denial of these issues), the Board finds that, 
on remand, the veteran should be furnished a corrective VCAA 
notification letter which provides the correct criteria 
necessary for his back and neck problems.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran corrective VCAA 
notice of the issue of whether new and 
material evidence has been received 
sufficient to reopen the previously denied 
claim for service connection for bilateral 
hearing loss that notifies him of (1) the 
reason for the prior denial in March 1980, 
(2) the evidence and information necessary 
to reopen the claim, and (3) the specific 
type of evidence required to substantiate 
the elements needed to grant the 
underlying claim for service connection 
for bilateral hearing loss (i.e., evidence 
of noise exposure or hearing loss during 
service, and medical evidence relating the 
veteran's current bilateral hearing loss 
to service).  The veteran should be 
advised of the current definitions of 
"new" and "material" evidence.  See 
38 C.F.R. § 3.156.  See Kent, supra.

2.  Also send the veteran corrective VCAA 
notice pertaining to his claims for 
service connection for back and neck 
disabilities.  (As previously discussed 
herein, these issues remain in de novo 
status, with no prior final denial of 
service connection for either of these 
disabilities.)  

3.  The veteran should be contacted and 
asked if he has been awarded SSA 
disability benefits based upon his back 
and neck problems.  If the veteran 
responds affirmatively, and after 
obtaining the appropriate release of 
information forms, a copy of the SSA 
decision awarding such benefits and the 
medical records used in support of such a 
grant should be obtained and associated 
with the claims folder.  

4.  Thereafter, readjudicate the issues on 
appeal.  If the issues on appeal continue 
to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

 
